                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



BENNY R. SMITH,

                             Plaintiff,

              v.                                    CASE NO. 18-3288-SAC

RON BAKER, et al.,

                             Defendants.


                          MEMORANDUM AND ORDER

      Plaintiff, a prisoner in state custody, brings a civil rights

complaint under 42 U.S.C. § 1983. He alleges that the defendant prison

officials, an interim warden and a deputy warden, have subjected him

to   racial    discrimination,   violated   his   due   process   and   equal

protection rights, seized his television, censored his mail, allowed

other prisoners to taunt and touch him, and subjected him to

retaliation for his decision to seek protective custody rather than

remain in the general population. He seeks the replacement of his

property and an order to cease and desist the censorship of his
telephone calls and outgoing correspondence.

      Plaintiff proceeds pro se and seeks leave to proceed in forma

pauperis under 28 U.S.C. § 1915.

      The Prison Litigation Reform Act substantially changed the

manner in which indigent prisons may proceed in the United States

District Courts. In particular, Section 1915 now provides:

      “In no event shall a prisoner bring a civil action or appeal
      a judgment in a civil action or proceeding under this
      section if the prisoner has, on 3 or more prior occasions,
      while incarcerated or detained in any facility, brought an
      action or appeal in a court of the United States that
      dismissed on the grounds that it is frivolous, malicious,
      or fails to state a claim upon which relief may be granted,
      unless the prisoner is under imminent danger of serious
      physical injury.” 28 U.S.C. § 1915(g).

      Court records from the District of Kansas reflect that plaintiff

has filed at least ten cases in this court and that at least three

of those cases, or related appeals, were dismissed on grounds

qualifying as a strike under § 1915(g).1

      The Court has carefully reviewed the complaint and the

attachments materials submitted by the plaintiff. The claims

presented appear primarily to concern plaintiff’s difficulty in

contacting family members by telephone and his frustration with the

seizure of his television set after his incentive level, an

administrative rating within the prison system, was reduced due to

disciplinary infractions. While the complaint also includes

allegations that unnamed prison officials have caused “the fumigation

of dangerous chemical in [plaintiff’s] cell vent” and that plaintiff

was exposed to fumes from multiple fires set by another prisoner, Doc.

#1, pp. 14 and 18, these claims do not suggest that plaintiff is in

imminent danger, nor does the relief he seeks appear related to these

claims.

      On the present record, the Court finds that plaintiff has not

met the criterion of imminent danger of serious injury that would allow

him to proceed in forma pauperis. The Court will deny the motion to

proceed in forma pauperis and must require plaintiff to pay the full

1 The qualifying cases are: (1) Case No. 03-3242, Smith v. Bruce (dismissed for
failure to state a claim for relief); (2) Case No. 04-3043, Smith v. Peterson (10th
Cir., appeal from Case No. 03-3242)(appeal dismissed as frivolous); and (3) Case
No. 04-3068, In re Benny R. Smith, (10th Cir., appeal from Case No. 04-3025)(Notice
of Appeal, construed as a petition for mandamus and denied as frivolous).
filing fee.

     Plaintiff also moves for the appointment of counsel (Doc. #3).

As a party to a civil action, plaintiff has no constitutional right

to the appointment of counsel. Durre v. Dempsey, 869 F.2d 543, 547

(10th Cir. 1989). Rather, the Court has discretion to appoint counsel

and must consider factors including “the merits of the litigant’s

claims, the nature of the factual issues raised in the claims, the

litigant’s ability to present his claims, and the complexity of the

legal issues raised by the claims.” Rucks v. Boergermann, 57 F.3d 978,

979 (10th Cir. 1995)(internal citations and quotations omitted). It

is not enough “that having counsel appointed would have assisted [the

plaintiff] in presenting his strongest possible case, [as] the same

could be said in any case.” Steffey, 461 F.3d 1218, 1223 (10th Cir.

2006).

     At this point, the Court has not yet determined whether

plaintiff’s claims may proceed. The Court therefore will deny the

request without prejudice. Likewise, while plaintiff moves for the

service of process by a U.S. Marshal (Doc. #4), the Court will take

no action on this request until a determination is made on whether

this matter should proceed.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

leave to proceed in forma pauperis (Doc. #2) is denied. Plaintiff is

granted to and including January 4, 2019, to submit the $400.00 filing

fee in this matter.
    IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel (Doc.

#3) is denied without prejudice.


    IT IS SO ORDERED.

    DATED:   This 4th day of December, 2018, at Topeka, Kansas.



                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
